    Case 1:18-cv-08865-AJN Document 27-6 Filed 03/11/19 Page 1 of 4




                   EXHIBIT 6




0
           Case 1:18-cv-08865-AJN Document 27-6 Filed 03/11/19 Page 2 of 4


From:              Farina, Steve
To:                MacDonald, Amanda; Schiffmann, Eden
Subject:           FW: Confidential: SEC v. Tesla, 1:18-cv-8947-AJN; SEC v. Musk, 1:18-cv-8865-AJN
Date:              Sunday, February 24, 2019 2:34:44 PM


 
 
Steven M. Farina
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5526 | (M) 202-746-9299
sfarina@wc.com | www.wc.com/sfarina
 
From: Bondi, Bradley J. [mailto:bbondi@cahill.com]
Sent: Sunday, February 24, 2019 5:27 PM
To: Crumpton, Cheryl <CrumptonC@sec.gov>
Cc: Buchholz, Steven <BuchholzS@sec.gov>; Farina, Steve <SFarina@wc.com>; Schneider, Erin
<SchneiderE@sec.gov>; Newell, Walker S <newellw@sec.gov>; Atwood, Barrett
<atwoode@sec.gov>
Subject: Re: Confidential: SEC v. Tesla, 1:18-cv-8947-AJN; SEC v. Musk, 1:18-cv-8865-AJN
 
Cheryl,
 
I am about to board a 6:00 pm flight back to DC following an all-day, out-of-town meeting at
the US Attorney’s Office relating to an ongoing trial in a different matter. 
 
We will endeavor to provide answers as promptly as possible, but your deadline today is not
realistic given above and also that it is Sunday and people aren’t in the office.   
 
We are looking into your questions and hope to be able to respond in full tomorrow.  
 
Best regards,
Brad 
 
_____________________________________________

Bradley J. Bondi | Partner
Cahill Gordon & Reindel LLP
1990 K Street, N.W., Suite 950, Washington, D.C. 20006
80 Pine Street, New York, NY 10005
t: +1.202.862.8910 | t: +1.212.701.3710| f: +1.866.836.0501 | bbondi@cahill.com
www.cahill.com




On Feb 24, 2019, at 1:28 PM, Crumpton, Cheryl <CrumptonC@sec.gov> wrote:

Dear Brad and Steve:
 
        Case 1:18-cv-08865-AJN Document 27-6 Filed 03/11/19 Page 3 of 4


Thank you for your letter of February 22, 2019.  Based on the information you provided in your
letter, including the examples of statements made by Mr. Musk that were pre-approved, it does not
appear that any of the tweets regarding Tesla that Mr. Musk has published since December 11,
2018, have been pre-approved before publication.  Accordingly, we write to ask for additional
information.  We request that Mr. Musk and Tesla provide the following additional information to
the staff before 5pm Pacific Time today:
 
    1.       After December 11, 2018, has Mr. Musk, in accordance with the pre-approval provisions of
            the mandatory polices implemented by Tesla pursuant to the final judgment entered in SEC
            v. Tesla, submitted any tweets for pre-approval before publishing them? 
    2.      If so, please identify the tweets Mr. Musk submitted for pre-approval.
    3.      After December 11, 2018, has Tesla, in accordance with the pre-approval provisions of the
            mandatory polices implemented by Tesla pursuant to the final judgment entered in SEC v.
            Tesla, approved any of Mr. Musk’s tweets before he published them?
    4.      If so, please identify which tweets Tesla approved before Mr. Musk published them and
            explain how they were pre-approved.
 
Best regards,
Cheryl
 
Cheryl L. Crumpton
Supervisory Trial Counsel
Division of Enforcement
U.S. Securities and Exchange Commission
100 F Street, N.E.
Washington, DC 20549-5985
202-551-4459
CrumptonC@sec.gov
 
 
 
 
From: Bondi, Bradley J. [mailto:bbondi@cahill.com]
Sent: Friday, February 22, 2019 2:30 PM
To: Buchholz, Steven; Crumpton, Cheryl
Cc: Bondi, Bradley J.; Steven M. Farina
Subject: Confidential: SEC v. Tesla, 1:18-cv-8947-AJN; SEC v. Musk, 1:18-cv-8865-AJN
 
Confidential Treatment Requested Under FOIA
 
Steve and Cheryl,
 
Please see the attached correspondence in response to your voluntary requests, dated February
20, 2019.  A copy of the letters will be sent to you by FedEx. 
 
Respectfully,
Brad Bondi
        Case 1:18-cv-08865-AJN Document 27-6 Filed 03/11/19 Page 4 of 4


 
cc:  Steven Farina (Counsel to Mr. Musk)
 
_____________________________________________

Bradley J. Bondi | Partner
Cahill Gordon & Reindel LLP
1990 K Street, N.W., Suite 950, Washington, D.C. 20006
80 Pine Street, New York, NY 10005
t: +1.202.862.8910 | t: +1.212.701.3710| f: +1.866.836.0501 | bbondi@cahill.com
www.cahill.com




 

**********************

The information contained in this e-mail message is confidential and may be privileged.  If the reader
of this message is not the intended recipient, or an employee or agent responsible for delivering it to
the intended recipient, you are hereby notified that any dissemination, distribution, copying or other
use of this communication is strictly prohibited and no privilege is waived. If you believe you have
received this communication in error, please notify the sender immediately by replying to this email
and then delete this email from your system.  Thank you.
